                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN

 MICHAEL SCOTT,

         Plaintiff,
                                                   Case No. 19-cv-283-bbc
    v.

 CO A. DEGROOT, CO ARNY,
 CO GOMM, CO DETRIECH,
 CO FRUBROADT AND SGT. WEYCKER,

         Defendants.


                             JUDGMENT IN A CIVIL CASE


         IT IS ORDERED AND ADJUDGED that judgment is entered dismissing this

case.

         /s/                                                7/2/2019
         Peter Oppeneer, Clerk of Court                     Date
